DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utaki (6941974).  The reference to Utaki discloses the recited selectively flexible extension tool (such is a guide that is flexible therefor a flexible extension tool; title; abstract; col 1, lines 8-14, 17-36) comprising:
a line assembly comprising a first line 20 (fig 1 and 2) and a second line 20 (fig 1 and 2; col 4, lines 11-46); and
a plurality of sequentially arranged links 10 (figs 1 and 2; col 4, lines 38-65), the line assembly operable with the plurality of sequentially arranged links to move the plurality of sequentially arranged links between a slacked position and a tensioned position (col 4, lines 11-46, discusses a tensioned position, the figs show at least distance between links at the bottom which can be considered slacked, and fig 3 shows the gap tensioned), the plurality of sequentially arranged links together comprising a first line guide and a second line guide (fig 3 shows passages through links 10 near 15 that contain the first line 20 and second line 20 which would make them first and second line guides), the first line of the line assembly extending through the first line guide and the second line of the line assembly extending through the second line guide (seen in fig 3);
wherein the first line defines a first displacement when the plurality of sequentially arranged links are moved from the slacked position to the tensioned position, wherein the second line defines a second displacement when the plurality of sequentially arranged links are moved from the slacked position to the tensioned position, and wherein the first displacement is substantially equal to the second displacement (since the bend in the pathways of each side by side first and second lines going through the links are essentially the same, then the tensioning would lead to a substantially equal displacement as well).
It is noted that the reference discusses using tension and changing to a curved state, and it therefore implies that the bend is caused by the tension since as it bends the distance covered by elements 20 which are seen in fig 3 to short a rounded path which would be achieved only by tension on the wire suggests this is true.  Therefore, with respect to the amended language, the plurality of segments are seen in figures 1-3 to be sequentially arranged links, and as seen in figure 3 form a non-linear shape when moved to the tensioned position as suggested above. 

	With respect to claim 2, the first displacement is within a 5% margin of the second displacement based on a value of the first displacement (elements 20 are considered to be made of inelastic material for the tensile member  and the displacements appear equal which would be less than 5% and being inelastic displacement wouldn’t alter from what is seen if it cannot stretch since this could only occur when the pathways elements 20 are in are essentially the same length and would leave very little to no variance in length).
	With respect to claim 3, the first displacement is within a 2% margin of the second displacement based on a value of the first displacement value see discussion in claim 2 above).
	With respect to claim 4, the plurality of sequentially arranged links comprises a first link and a second link spaced from one another when in the slacked position to allow the second link to pivotably move relative to the first link about a pivot reference line (figs 1 and 2 show there is a space between links 10 at the bottoms which would be capable of allowing pivoting relative to one another around the first and second lines as seen in fig 3), wherein the first line and the second line are positioned along the pivot reference line at an end of the first link proximate the second link (the pivoting would occur between links in the space therebetween which only has the first and second lines and therefore the pivot reference line would be proximate the ends of the links at the first and second lines).
	With respect to claim 8, the plurality of sequentially arranged links comprises a first link comprising a wall and extending between a first end and a second end (taught above, the links have ends as seen in figs 1-3), wherein the wall forms a segment of the first line guide and a segment of the second line guide (see discussion above, this is taught by Utaki), wherein the first link defines a first pivot reference line at the first end between the segment of the first line guide and the segment of the second line guide and a second pivot reference line at the second end between the segment of the first line guide and the segment of the second line guide, and wherein the first pivot reference line is out of plane with the second pivot reference line (the first pivot point would fall along the first line as discussed above, and the second line guide would have a pivot point along the second line which is spaced from the first line guide and therefore would have a second pivot reference line point that would lie a plane that is spaced from the plane the first pivot reference line falls on by the space between first and second guides).
	With respect to claim 11, such is similar to the structure of claim 1 but claims it slightly differently, but the same structure is found and is met by the reference as set forth above for claim 1, and the following will just list reference numbers that will map back to what is taught for claim 1, and where to find the limitations in the reference.  Specifically the reference to Viola discloses the recited selectively flexible extension tool comprising:
a line assembly comprising a first line 20 and a second line 20; and
a plurality of sequentially arranged links 10, the line assembly operable with the plurality of sequentially arranged links to move the plurality of sequentially arranged links between a slacked position and a tensioned position (see discussion above about slack and tensioned positions taught by the reference), the plurality of sequentially arranged links together comprising a first line guide (the passage in links 10 that contain the first line 20) and a second line guide (the passage in links 10 that contain the second line 20), the first line of the line assembly extending through the first line guide and the second line of the line assembly extending through the second line guide (see fig 3);
wherein the plurality of sequentially arranged links comprises a first link and a second link spaced from one another when in the slacked position (figs 1-2 at the bottom of the links show space between the links which is considered a slack condition) to allow the second link to pivotably move relative to the first link about a pivot reference line (see discussion above for this function taught in the description of claim 4), wherein the first line and the second line are positioned along the pivot reference line at an end of the first link proximate the second link (see claim 4 discussion above).  
With respect to claim 12, the first link comprises a wall and extends between a first end and a second end (figs 1-3 shows the links have first and second ends), wherein the wall forms a segment of the first line guide and a segment of the second line guide (as described above the guides are passages through the links for first and second lines 20; figs 1-3), wherein the pivot reference line is defined by the first link at the second end between the segment of the first line guide and the segment of the second line guide (the pivoting would occur between links in the space therebetween which only has the first and second lines and therefore the pivot reference line would be proximate the ends of the links at the first and second lines).
With respect to claim 13, the pivot reference line is a second pivot reference line, wherein first link further defines a first pivot reference line at the first end between the segment of the first line guide and the segment of the second line guide, and wherein the first pivot reference line is out of plane with the second pivot reference line (the first pivot point would fall along the first line as discussed above, and the second line guide would have a pivot point along the second line which is spaced from the first line guide and therefore would have a second pivot reference line point that would lie a plane that is spaced from the plane the first pivot reference line falls on by the space between first and second guides).
With respect to claim 14, the first line defines a first displacement when the plurality of sequentially arranged links are moved from the slacked position to the tensioned position, wherein the second line defines a second displacement when the plurality of sequentially arranged links are moved from the slacked position to the tensioned position, and wherein the first displacement is substantially equal to the second displacement (see figs 1 and 2 which show different equal looking displacements in the wires that can go from a slacked to a tensioned position in fig 3 via first and second line movement; see discussion above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 9-10, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utaki in view of Heimberger (5807241).  With respect to claim 5, the plurality of sequentially arranged links form a non-linear shape when moved to the tensioned position (fig 3 shows a tensioned position that has a curve to it which is a non-linear shape, where the tension can be seen in that the links are pulled into contact with one another), however, with respect to the new language, the reference to Utaki fails to teach complementary mating geometries that constrain the plurality of links in the predefined non-linear shape when moved to the tensioned position.  The reference to Heimberger shows in figures 1 and 5-10 that the links 1,2 can be provided with complementary mating geometries near 11,12 of fig 1 for example and that these constrain the links, especially when moved to a non-linear shape as seen in figures 6, 8, and 10.  It would have been obvious to one skilled in the art to modify the links in Utaki by providing complementary mating geometries to hold the links together as suggested by Heimberger, where such would help control the bending and insure the links stay connected together to further protect against the links separating too far, where figs 3a-c suggest the structure chosen can control the angle as well that the links can achieve which suggests expected success when the modification is made.  
With respect to claim 6, the plurality of sequentially arranged links comprises a first link extending between a first end and a second end, wherein the first link comprises a wall forming a segment of the first line guide (the first link seen in fig 3 is seen to have first and second ends with a wall that has a passage that line 20 passes through), and wherein the segment of the first line guide extends in a serpentine path between the first end of the first link and the second end of the first link relative to a geometry of the first link (the figure only teaches a straight passage through a straight segment, not a serpentine one).  The reference to Heimberger discloses a bendable tube which is similar to the hollow spine in Viola which can be used for endoscopes as well (title; col 5, lines 33-39) where the links can be formed in straight shapes such as fig 3a but can be formed with a spiral configuration as seen in fig 3c (col 6, lines 1-17 discuss this as bending about the longitudinal axis).  It is considered that forming a link with this twisted type of link shape would lead to the passages passing through the interior of the links in Viola to be serpentine through the link in that it would bend and twist with the link shape.  It would have been obvious to one skilled in the art to modify the external shape of the links in Utaki to have a twisted and bent shape as suggested by Heimberger which is shown to be an equivalent shape used in place of straight formed links and that such are equivalent to bent shaped links as well, where such would affect the play between the links to control bend as desired for other applications thereby increasing it’s usefulness and upon modification of the external link shape of Viola but still retaining the guides for the lines would result in the guides having a serpentine shape going end to end in a link.  
With respect to claim 7, the wall of the first link further forms a segment of the second line guide, and wherein the segment of the second line guide extends between the first end of the first link and the second end of the first link in a shape different than the serpentine path of the segment of the first line guide.  The reference to Utaki fails to disclose the second guide having a different shape from the first guide, however, it is considered obvious to one skilled in the art to modify the shape of the second guide as such is an obvious mechanical expedient to change the shape of something and it would have been obvious to one skilled in the art to use routine experimentation to optimize the shape of the second guide to differ from the first guide as such is an obvious choice of mechanical expedients and design, where the claim does not appear to establish any criticality or need for specific shapes since no function is required only a different shape, and it would only require routine skill in the art to select a shape to meet the design needs of the user and optimized the movement of the line in the guide to optimize movement in the links.  
With respect to claim 9, the plurality of sequentially arranged links comprises a first link extending between a first end and a second end and a second link (see fig 3) extending between a first end and a second end, wherein the second end of the first link defines a first mating geometry (not taught by Utaki), and wherein the first end of the second link defines a second mating geometry complementary in shape to the first mating geometry to fully constrain the first link relative to the second link when the plurality of sequentially arranged links are moved to the tensioned position (not taught by Viola).  The reference to Heimberger discloses that it is old and well known in the art to provide the links (1,2 in fig 1) with a first end having a first geometry which can be a male 11 or female 12 geometry (fig 1) and the second geometry can be the other mating geometry to the male or female joint (for example if the first end has a first male geometry, the second end would have a female geometry to mate with the male geometry).  It would have been obvious to one skilled in the art to modify the links in Utaki by providing the first end of a link with a specific geometry, and the second end with a mating geometry to the first geometry as suggested by Heimberger where such would insure the links were limited in the amount of slack separation that can be achieved and control the spacing to control the overall movement of the device (see figs 3a-c in Heimberger that shows this functionality when male/female geometry is used and slack or spacing is permitted.  
With respect to claim 10, the first mating geometry includes a pair of concave curves alternating with a pair of convex curves (this is taught by the geometry taught by Heimberger where a male would be convex shaped and female would be concave, and the modified link above would be met by the teachings of Voila in view Heimberger).
With respect to claim 15, the plurality of sequentially arranged links form a non-linear shape when moved to the tensioned position (see discussion of claim 5 above, and for the same reasons this would be covered by the combined teachings of references for the same reasons as claim 5 above).
	With respect to claim 16, such has the same structure as claim 6 essentially, and would meet the claim language for the same reason as claim 6 above.  
With respect to claim 17, such has the same structure as claim 7 essentially, and would meet the claim language for the same reason as claim 7 above.  
With respect to claim 18, such has the same structure as claim 9 essentially, and would meet the claim language for the same reason as claim 9 above.  
With respect to claim 19, such has the same structure as claim 10 essentially, and would meet the claim language for the same reason as claim 10 above.  
With respect to claim 20, the first link defines a first geometry, wherein the second link defines a second geometry, and wherein the first geometry is different than the second geometry (this is not taught by Utaki).  The reference to Heimberger discloses it is old and well known in the art to form the links of a first geometry (1’’’ in fig 9) and a second geometry (2’’’ in fig 9) that still mate but the first geometry is different from the second geometry.   It would have been obvious to one skilled in the art to modify the geometry of the first and second links of Utaki  to be of a different geometry as suggested by Heimberger, where such would allow for a change in the flexing characteristics of the device and allow such to be controlled in different ways with different flexibility which would increase the usefulness of the device and make it more valuable by permitting other uses by allowing for different bending planes.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, other than the modifying reference to Heimberger which is not argued on its merits with respect to teaching modification of the base reference, therefore there is no arguments against the teachings of this reference, and the only other reference used is new, and therefore the arguments are moot with respect to the base reference since it is no longer being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Meijs, Takahashi, Suzuki and Martin (048 and 809) disclosing state of the art links used as guides, some with bent conditions and where some teach the use of wires to tension the links.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH